Exhibit 10.2

November 29, 2006

S. Lewis Meyer

President & CEO

Lipid Sciences, Inc.

7068 Koll Center Parkway

Suite 401

Pleasanton, CA  94566

Dear Dr. Meyer:

1.                           This letter agreement (the “Agreement”) confirms
our understanding that Lipid Sciences, Inc. (“Company”) has engaged Oppenheimer
& Co. Inc. (“Oppenheimer”) to act as placement agent to the Company for a period
of 30 days, commencing as of the date of your acceptance of this letter, for the
sale by the Company of a minimum of $4,000,000 and a maximum of $6,000,000 of
shares of common stock (the “Securities” or the “Shares”) of the Company, and
warrants (“Warrants”), if any, to purchase shares of common stock of the Company
(the “Proposed Financing”).

The Proposed Financing will be made pursuant to the exemptions afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and
Regulation D promulgated thereunder and applicable state securities laws. Our
undertaking herein shall be subject to, among other things, the terms and
conditions set forth in this Agreement, our due diligence investigation of the
Company, the continuance of the Company without material adverse change, the
absence of unfavorable market conditions in general, approval of our commitment
committee and our continued satisfaction with the results of our ongoing review
of the Company’s business and affairs.  It is understood that execution of this
Agreement does not assure the successful completion of the Proposed Financing.

2.                           Our services to the Company will include: (i)
assistance in the preparation of the Company’s Offering Materials described
below, if any; (ii) assistance in structuring the Proposed Financing and its
terms; (iii) identifying and contacting up to and not to exceed eight selected
qualified purchasers (the “Purchasers”) of the Proposed Financing and furnishing
them, on behalf of the Company, with copies of the Offering Materials; and (iv)
negotiating under your guidance the financial aspects of the Proposed Financing.

3.                           As compensation for the services to be provided by
Oppenheimer hereunder, the Company agrees to pay to Oppenheimer a cash fee equal
to 7.0% of the gross proceeds of the Proposed Financing payable to Oppenheimer
at the closing of the Proposed Financing (the “Closing”) and warrants to
purchase 4% of the shares of the Offering with an exercise price of 120% of the
10-day volume weighted average per share closing price immediately prior to the
closing of the Proposed Financing (which can in no event be less than $1.35 per
share) and other terms similar to warrants investors receive or have received in
past financings. If the Proposed Financing is consummated by means of more than
one Closing, Oppenheimer shall be entitled to the fees provided herein with
respect to each such Closing.


--------------------------------------------------------------------------------




In addition and regardless of whether the Proposed Financing is consummated,
upon request by Oppenheimer from time to time, the Company shall reimburse
Oppenheimer for all out-of-pocket expenses incurred by Oppenheimer in connection
with its engagement hereunder, including reasonable fees and expenses of its
counsel, which will be limited to $ 25,000 without prior written consent by the
Company.

4.                           The Company acknowledges and agrees that
Oppenheimer has been retained solely to provide the advice or services set forth
in this Agreement. Oppenheimer shall act as an independent contractor, and any
duties of Oppenheimer arising out of its engagement hereunder shall be owed
solely to the Company. As Oppenheimer will be acting on your behalf in such
capacity, it is our firm practice to be indemnified in connection with
engagements of this type and the Company agrees to the indemnification agreement
attached hereto as Exhibit A and the other obligations as set forth in paragraph
13 of this Agreement.

5.                           The sale of the Securities pursuant to the Proposed
Financing shall be made pursuant to the terms of a purchase agreement or
subscription agreement (each a “Purchase Agreement”) in form satisfactory to
Oppenheimer.  The Company represents and warrants that (i) the representations
and warranties contained in each Purchase Agreement will be true and correct in
all respects on the date such Purchase Agreement is entered into and as of the
closing date of the sale of the Securities to which such Purchase Agreement
relates, and (ii) Oppenheimer shall be entitled to rely on such representations
and warranties as if they were made directly to Oppenheimer.  Oppenheimer shall
also be entitled to rely upon any opinions of counsel delivered to any purchaser
of the Securities, including, without limitation, any opinions relating to the
Registration Statement.  Oppenheimer and the Company shall establish an escrow
account (the “Escrow Account”) with a suitable financial institution agreeable
to the Company and Oppenheimer (the “Escrow Agent”), and shall enter into an
Escrow Agreement (the “Escrow Agreement”) with the Escrow Agent.  Upon the
closing of the Proposed Financing (or each such closing if there shall be more
than one), the Escrow Agent shall deliver to the Company, by wire transfer of
immediately available funds, the funds deposited in the Escrow Account in
payment for the Securities, less (x) the amounts payable to the Escrow Agent
pursuant to the terms of the Escrow Agreement, and (y) the amounts payable to
Oppenheimer pursuant to Section 3 hereof.  The receipt by Oppenheimer of the
amounts to which it is entitled pursuant to Section 3 shall be a condition to
any closing of the Proposed Financing. The Company will also cause to be
furnished to Oppenheimer at the Closing, copies of such other agreements,
opinions, certificates and other documents delivered at the Closing as
Oppenheimer may reasonably request including, without limitation, subject to
customary assumptions and qualifications, an opinion of Company counsel to the
effect that the placement of the Securities was exempt from registration under
the Act.

6.                           The Company has not taken, and the Company and
Oppenheimer will not take, any action, directly or indirectly, so as to cause
the Proposed Financing to fail to be entitled to exemption under Section 4(2) of
the Act or any other applicable securities laws.

7.                           Any advice, written or oral, provided by
Oppenheimer pursuant to this Agreement will be treated by the Company as
confidential, will be solely for the information and assistance of the Company
in connection with the Proposed Financing and may not be quoted, nor will any
such advice or (except as may be required by applicable laws and regulations)
the name of Oppenheimer be referred to, in any report, document, release or
other communication, whether written (including,

2


--------------------------------------------------------------------------------




without limitation, the Offering Materials) or oral, prepared, issued or
transmitted by the Company or any affiliate, director, officer, employee, agent
or representative of any thereof, without, in each instance, Oppenheimer ‘s
prior written consent.

8.                           Intentionally omitted.

9.                           This Agreement may be terminated by either the
Company or Oppenheimer at any time upon receipt of written notice to that effect
by the other party. Upon the expiration or termination of this Agreement,
Oppenheimer will be entitled to prompt reimbursement of all its out-of-pocket
expenses and fees as described above.  In addition, if at any time prior to 12
months after the termination or expiration of this Agreement, the Company
consummates a private financing transaction, including the Proposed Financing,
with any party contacted regarding the Proposed Financing during the term of our
engagement, Oppenheimer will be entitled to payment in full of the compensation
described in the third paragraph of this Agreement.  Promptly following any
termination or expiration of this Agreement, Oppenheimer will provide the
Company with written notice of the parties contacted by Oppenheimer regarding
the Proposed Financing during the term of our engagement. The indemnity and
other provisions contained in paragraph 11 and Exhibit A will also remain
operative and in full force and effect regardless of any expiration or
termination of this Agreement.

10.                     This Agreement shall not give rise to any express or
implied commitment by Oppenheimer to purchase or place any securities of the
Company.

11.                     The Company acknowledges that Oppenheimer is acting as
placement agent and advisor for the Company in the transactions contemplated by
this engagement. In addition to the terms of this Agreement and the provisions
set forth in Exhibit A, the Company agrees to indemnify Oppenheimer, and its
officers, directors, agents, selected dealers, sub-agents, employees and
controlling persons (each “Indemnified Person”), whether currently employed or
formerly employed, to the fullest extent against any and all claims, demands,
losses and expenses, as incurred individually or as a group.

12.                     This Agreement incorporates the entire understanding of
the parties and supersedes all previous agreements relating to the subject
matter hereof.  The benefits of this Agreement shall inure to the parties
hereto, their respective successors and assigns and to the Indemnified Persons
hereunder and their respective successors and assigns, and the obligations and
liabilities assumed in this Agreement shall be binding upon the parties hereto
and their respective successors and assigns.  Notwithstanding anything contained
herein to the contrary, none of the parties hereto shall assign any of its
obligations hereunder without the prior written consent of each of the other
parties hereto.

All notices provided hereunder shall be given in writing and either delivered
personally or by overnight courier service or sent by certified mail, return
receipt requested, if to Oppenheimer, to Oppenheimer & Co. Inc., 125 Broad
Street, 16th Floor, New York, New York 10004, Attention: Stuart Barich, with a
copy to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C., 666 Third Avenue,
New York, New York 10017, Attention:  Ivan K. Blumenthal, Esq. and if to the
Company, to Lipid Sciences, Inc., 7068 Koll Center Parkway Suite 401 Pleasanton,
CA  94566  Attention S. Lewis Meyer, with a copy to Allen Matkins Leck Gamble
Mallory & Natsis LLP, Three Embarcadero Center, 12th Floor, San Francisco, CA

3


--------------------------------------------------------------------------------




94111, Attention: Roger S. Mertz, Esq.  Any notice delivered personally shall be
deemed given upon receipt; any notice given by overnight courier shall be deemed
given on the next business day after delivery to the overnight courier; and any
notice given by certified mail shall be deemed given upon the second business
day after certification thereof.

13.                     The failure or neglect of either of the parties hereto
to insist, in any one or more instances, upon the strict performance of any of
the terms or conditions of this Agreement, or its waiver of strict performance
of any of the terms or conditions of this Agreement, shall not be construed as a
waiver or relinquishment in the future of such term or condition by such party,
but the same shall continue in full force and effect.  Any waiver must be in
writing.

14.                     This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein, without regard to conflicts of law
principles.  Each of the parties irrevocably submits to the exclusive
jurisdiction of any court of the City of New York, State of New York or the
United States District Court located in the City of New York, State of New York
for the purpose of any suit, action or other proceeding arising out of this
Agreement, or any of the agreements or transactions contemplated hereby, and
agrees that service of process in connection with any such suit, action or
proceeding may be made in accordance with Section 16 hereof.  The parties hereby
expressly waive all rights to trial by jury in any suit, action or proceeding
arising under this Agreement.

15.                     This Agreement may not be modified or amended except in
a writing duly executed by the parties hereto.

16.                     At any time after the consummation of the Proposed
Financing, Oppenheimer may place an announcement, the content of which is
previously agreed upon by the Company and Oppenheimer, in such newspapers and
publications as it may choose, stating that Oppenheimer has acted as exclusive
financial advisor and/or placement agent in connection with the Proposed
Financing.

17.                     For the convenience of the parties, this Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement.  Facsimile signatures shall be deemed to be original
signatures for all purposes.

4


--------------------------------------------------------------------------------




18.                     After reviewing this Agreement, please confirm that the
foregoing is in accordance with your understanding by signing and returning the
duplicate of this letter attached hereto, whereupon it shall be our binding
Agreement.

Very truly yours,

Oppenheimer & Co. Inc.

By:

/s/ Stuart Barich

 

 

 

Stuart Barich

 

 

Managing Director

 

Accepted and agreed to
this 30 day of November 2006.

Lipid Sciences, Inc.

By:

 

/s/ S. Lewis Meyer, Ph.D.

 

S. Lewis Meyer, Ph.D.

President & CEO

 

5


--------------------------------------------------------------------------------


EXHIBIT A

November 14, 2006

Oppenheimer & Co. Inc.

125 Broad Street

New York, New York  10004

Attention:                 Stuart Barich

Managing Director

Dear Mr. Barich:

In connection with our engagement of Oppenheimer & Co. Inc. (“Oppenheimer”) as
our placement agent, we hereby agree to indemnify and hold harmless Oppenheimer
and its affiliates, and the respective controlling persons, directors, officers,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
(collectively a “Claim”), which are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with our engagement
of Oppenheimer, or (B) otherwise relate to or arise out of Oppenheimer’s
activities on our behalf under Oppenheimer’s engagement, and we shall reimburse
any Indemnified Person for all expenses (including the reasonable fees and
expenses of counsel) incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party.  We will not, however, be
responsible for any Claim, which is finally judicially determined to have
resulted from the gross negligence or willful misconduct of any person seeking
indemnification hereunder.  We further agree that no Indemnified Person shall
have any liability to us for or in connection with our engagement of Oppenheimer
except for any Claim incurred by us as a result of any Indemnified Person’s
gross negligence or willful misconduct.

We further agree that we will not, without the prior written consent of
Oppenheimer, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person hereunder from any
and all liability arising out of such Claim.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify us in writing of
such complaint or of such assertion or institution but failure to so notify us
shall not relieve us from any obligation we may have hereunder, unless and only
to the extent such failure results in the forfeiture by us of substantial rights
and defenses.  If we so elect or are requested by such Indemnified Person, we
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines and provides written correspondence to
us, that having common counsel would


--------------------------------------------------------------------------------




present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and us, and legal
counsel to such Indemnified Person reasonably concludes that there may be legal
defenses available to it or other Indemnified Persons different from or in
addition to those available to us, then such Indemnified Person may employ its
own separate counsel to represent or defend it in any such Claim and we shall
pay the reasonable fees and expenses of such counsel.  Notwithstanding anything
herein to the contrary, if we fail timely or diligently to defend, contest, or
otherwise protect against any Claim, the relevant Indemnified Party shall have
the right, but not the obligation, to defend, contest, compromise, settle,
assert crossclaims, or counterclaims or otherwise protect against the same, and
shall be fully indemnified by us therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof.  In any Claim in which we
assume the defense, the Indemnified Person shall have the right to participate
in such Claim and to retain its own counsel therefor at its own expense.

We agree that if any indemnity sought by an Indemnified Person hereunder is
unavailable for any reason then (whether or not Oppenheimer is the Indemnified
Person), we and Oppenheimer shall contribute to the Claim for which such
indemnity is held unavailable in such proportion as is appropriate to reflect
the relative benefits to us, on the one hand, and Oppenheimer on the other, in
connection with Oppenheimer’s engagement referred to above, subject to the
limitation that in no event shall the amount of Oppenheimer’s contribution to
such Claim exceed the amount of fees actually received by Oppenheimer from us
pursuant to Oppenheimer’s engagement.  We hereby agree that the relative
benefits to us, on the one hand, and Oppenheimer on the other, with respect to
Oppenheimer’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by us or our stockholders as
the case may be, pursuant to the transaction (whether or not consummated) for
which you are engaged to render services bears to (b) the fee paid or proposed
to be paid to Oppenheimer in connection with such engagement.

Our indemnity, reimbursement and contribution obligations under this Agreement
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.

The validity and interpretation of this agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules). Each of Oppenheimer and the Company hereby irrevocably
submits to the jurisdiction of any court of the State of New York, County of New
York or the United States District Court for the Southern District of New York
for the purpose of any suit, action or other proceeding arising out of this
agreement or the transactions contemplated hereby, which is brought by or
against Oppenheimer or the Company and in connection therewith, each of
Oppenheimer and the Company (i) hereby irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court, (ii) to the extent that it has acquired, or hereafter may
acquire, any immunity from jurisdiction of any such court or from any legal
process therein, it hereby waives, to the fullest extent permitted by law, such
immunity and (iii) agrees not to commence any action, suit or proceeding
relating to this agreement other than in any such court.  Each of Oppenheimer
and the Company hereby waives and agrees not to assert in any such action, suit
or proceeding, to the fullest extent permitted by applicable law, any claim that
(a) it is not personally subject to the jurisdiction of any such court, (b) it
is immune from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise)

2


--------------------------------------------------------------------------------




with respect to its property of (c) any suit, action or proceeding is brought in
an inconvenient forum.

The provisions of this Agreement shall remain in full force and effect following
the completion or termination of Oppenheimer's engagement.

Very truly yours,

Lipid Sciences, Inc.

By:

/s/ S. Lewis Meyer, Ph.D.

 

 

S. Lewis Meyer, Ph.D.

 

 

President & CEO

 

Confirmed and agreed to:

Oppenheimer & Co. Inc.

By:

 

/s/ Stuart Barich

 

 

 

Stuart Barich

 

 

 

Managing Director

 

 

Date:

 

December 6, 2006

 

 

3


--------------------------------------------------------------------------------